Citation Nr: 1214495	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  11-30 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for service-connected degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbosacral spine.

2.  Entitlement to an effective date earlier than February 28, 1997, for the grant of service connection for DDD and DJD of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The Veteran served on active duty from August 1944 to October 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The current appeal arises from a disagreement with the grant of service connection for DDD and DJD of the lumbosacral spine, an assigned 40 percent disability rating, and effective date for service connection of March 11, 1997.  The RO granted service connection and established the disability rating and effective date in a rating decision dated in April 2010.  In October 2010, the Veteran, through his attorney, disagreed with the assigned rating and effective date.  No specific argument as to either the effective date or rating desired was made.

By way of a rating decision dated in August 2011, the RO established an effective date of February 28, 1997, for the grant of service connection and the award of the 40 percent rating.  The RO stated that this represented a complete grant of the benefit on appeal in regard to an earlier effective date.  There was no response from the Veteran.

In August 2011, the RO issued a statement of the case (SOC) in regard to the 40 percent disability rating.  The Veteran, through his attorney, perfected an appeal of that issue by means of a letter received at the RO in October 2011.  The letter addressed the issue of a rating in excess of 40 percent.  There was no mention of the effective date issue.

A brief review of the history of the case reflects that the Veteran was denied service connection for a back disability on several occasions.  This included in December 1946, December 1986, January 1987, May 1997, and March 1999.  The RO adjudicated a claim brought by the Veteran in March 2001.  The claim was denied in July 2002 and the Veteran perfected an appeal of that denial.  

The Board issued a decision on that appeal in November 2004.  The Board found that a prior rating decision of March 1999 was final but that new and material evidence had been received to reopen the previously denied claim.  However, the Board denied service connection for the claimed back disability.

The Veteran appealed the Board's 2004 decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and VA's General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision.  The Joint Motion also requested that the Court remand the case to the Board for further development and re-adjudication in accordance with the directives of the July 2005 Joint Motion.  

The Court granted the Joint Motion for remand in July 2005 and issued an order, which order remanded that part of the Board's decision that denied service connection for a back disability, to include DJD of the lumbosacral spine.  The case was returned to the Board.

The Board remanded the case for additional development in December 2005.  After the case was returned, the Board again denied entitlement to service connection for the claimed back disability in May 2006.  The Veteran's attorney and VA's General Counsel again filed a Joint Motion requesting that the Board decision be vacated and the case remanded to the Board.  The Court issued an order to grant the Joint Motion in November 2007.

The Board remanded the case for additional development in January 2009.  As previously discussed, the RO granted service connection for the claimed back disability in April 2010.  

As noted, the Veteran perfected his appeal of the 40 percent disability rating.  In reviewing the evidence of record, the Veteran was last afforded a VA examination in March 2009.  There are VA outpatient records dated up to May 2011; however, they do not provide a thorough review of the Veteran's overall disability status.  Accordingly, a new examination is required to provide a current assessment of the Veteran's disability.

The Board notes that the Veteran's attorney contended that VA should consider 38 C.F.R. §  4.16(b) in determining the Veteran's disability rating.  This provision relates to claims for entitlement to a total disability evaluation based on individual unemployability (TDIU).  In particular, TDIU is awarded to claimants who are unable to obtain and maintain substantially gainful employment and their service-connected disability ratings satisfy certain criteria found at 38 C.F.R. § 4.16(a).  The cited regulation, 38 C.F.R. § 4.16(b), pertains to circumstances where a claimant's service-connected disabilities do not satisfy the criteria found at 38 C.F.R. § 4.16(a).  In such cases, and where the evidence warrants, the case is referred to the Director, Compensation and Pension Service for consideration of an extraschedular rating.  

There is no pending claim for a TDIU rating at this time and neither the Veteran, nor his attorney, has raised such a claim (unless the attorney's reference to § 4.16(b) is taken to represent such a claim).  The Board notes that the Veteran was identified as retired from farming for 10 years at the time of his VA examination in March 2009.  On remand, the Veteran should be contacted, through his attorney, and asked if he desires to pursue a TDIU rating based on his back disability.  If so, the appropriate notice and development procedures should be followed.

In regard to the earlier effective date issue, the Board noted that the RO stated that the effective date granted in the rating decision of August 2011 was considered to be a complete grant of the benefit on appeal.  The Board does not agree.

In reviewing the history of the case, the Board has cited to the previous denials of service connection that are of record.  The April 2010 rating decision provided a confusing discussion of the history of the claim with different dates noted for some of the prior denials as well as finding that a claim was submitted on March 11, 1997.  The evidence cited by the RO on which the earlier effective date was awarded was a VA Form 21-526, Veteran's Application for Compensation or Pension, that was received on February 28, 1997.  The receipt of this form was established by the RO as the effective date for the grant of service connection and the assigned 40 percent rating.

The Veteran's October 2010 notice of disagreement (NOD) did not identify a specific date when disagreeing with the March 11, 1997, effective date that was originally established.  Although no comment was received from the Veteran following the subsequent change to an effective date of February 28, 1997, the Board does not believe this award can definitively be said to represent a complete grant of the benefit sought on appeal.  

Moreover, the Court has found that there is no freestanding claim for an earlier effective date.  Once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  Absent confirmation from the Veteran of his acceptance of the effective date of February 28, 1997, the issue is not resolved.

In addition, the Veteran's disability rating issue must be evaluated with a view toward possible staged ratings if the evidence establishes such a scenario.  See Fenderson v. West, 12 Vet. App. 199, 126 (1999).  In that regard, the proper effective date as a starting point must be definitely established.  

The Veteran's submission in this case was a NOD with a downstream element of the grant of service connection for his back disability.  See Grantham v. Brown, 114 F.3d 1156-57; see also Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Veteran's NOD is adequate and timely.  38 C.F.R. §§ 20.201, 20.302 (2011).  He must therefore be issued a SOC in response to his timely NOD.  See Manlincon v. West, 12 Vet. App. 328 (1999).  An SOC must be issued on the issue involving entitlement to an earlier effective date for the award of service connection for DDD and DJD of the lumbosacral spine, unless the Veteran's claim is resolved by establishing a date specifically agreed to by the Veteran or by withdrawal of the NOD as to this issue.

(The remanding of the effective date issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after a claimant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should return this issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.)

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated/evaluated him for his back disability since at least February 1997.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  The Veteran should be contacted and requested to state whether he is claiming entitlement to a TDIU rating.  If he states that he is seeking such a rating, the AOJ must provide him with the required notice to substantiate such a claim and provide assistance as required.  

3.  Upon completion of the above development, the Veteran should be afforded a VA examination to assess the current status of his service-connected DDD and DJD of the lumbosacral spine disability.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  (The results of such must be included in the examination report.)

In addition to the required findings to assess the disability, the examiner is requested to provide an opinion as to whether the Veteran's disability is characterized by an identifiable and separate neurological component.  The extent of any such disability should be described in terms consistent with criteria used to evaluate neurologic impairment.  All functional losses, such as due to pain, etc., should be equated to additional loss of motion (noted in degrees) beyond that shown on clinical evaluation, and periods of exacerbation contemplated by the current criteria for rating disc syndrome should be specifically set forth.  If the Veteran claims that he is unemployable because of his back disability, the examiner should be asked to provide an opinion as to whether the Veteran is so affected by the symptoms due to his back disability.  The report of examination should include the complete rationale for all opinions expressed.

4.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to a rating in excess of 40 percent for service-connected DDD and DJD of the lumbosacral spine.  Such adjudication must consider:  (1) the entire period of the pending claim; (2) changes in regulations for evaluating disabilities of the spine to determine which regulations are most beneficial to the Veteran's claim; and, (3) whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is in order.  If the benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

6.  The AOJ must issue a SOC addressing the issue of entitlement to an earlier effective date for the award of service connection and compensation for DDD and DJD of the lumbosacral spine unless the Veteran's claim is resolved in some manner or his NOD is withdrawn.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

